DETAILED ACTION
1.	The Amendment filed 04/04/2022 has been entered. Claims 1-19 in the application remain pending and are currently being examined. Claims 1-8 were amended. Claims 9-19 remain withdrawn from consideration.

2.	The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on 01/04/2022.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 12/30/2021 is being considered by the examiner.

Claim Rejections
5.	The claim rejections under AIA  35 U.S.C. 112(b) of claims 1-8 are withdrawn per amendments of claims 1-3 & 6-7.

6.	The claim rejections under AIA  35 U.S.C. 102(a)(1) as anticipated by Nakamura et al. (US 2019/0378984 A1) of claims 1  & 3-8 are withdrawn per amendments of claim 1.
7.	The claim rejections under AIA  35 U.S.C. 103 as obvious over Nakamura et al. (US 2019/0378984 A1) of claim 2 are withdrawn per amendments of claim 1.

Claim Rejections - 35 USC § 112
8.	Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As regards to claim 1, lines 6-7 recite “at least one concave part with a bottom on the second surface” wherein it is unclear as recited whether the concave part has a bottom and wherein the bottom is on the second surface or whether the concave part has only contains a bottom and wherein the concave part is on the second surface but the bottom is not on the second surface. For examination purposes, examiner is interpreting “at least one concave part with a bottom on the second surface” as “at least one concave part with a bottom, wherein the at least one concave part on the second surface”. To correct this problem, amend claim 1 to recite “at least one concave part with a bottom, wherein the at least one concave part on the second surface”.
As regards to claim 3, lines 3-4 recite “at least one opening” wherein it is unclear as recited whether the at least one opening is the same as recited in claim 1, line 5 and referenced in claim 3, lines 2 & 3 or an additional. For examination purposes, examiner is interpreting at least one opening” as “the at least one opening”. To correct this problem, amend lines 3-4 to recite “the at least one opening”.
Claims 2-8 are rejected at least based on their dependency from claim 1.
Claim Rejections - 35 USC § 102
9.	Claims 1 & 4-8 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Hong et al. ( US 2011/0229633 A1) hereinafter Hong.
	As regards to claim 1, Hong discloses a vapor deposition mask (abs; fig 1; clm 1), comprising: 
a mask body 200 having a first surface (bottom surface facing & attached to frame 100, see fig 1-4) and a second surface (top surface not facing & not attached to frame 100, see fig 1-4) opposite to the first surface (bottom surface facing & attached to frame 100, see fig 1-4) ([0046]-[0050]; fig 1-4; clm 1); and 
a holding frame 100 connected to the first surface (bottom surface facing & attached to frame 100, see fig 1-4) ([0046]-[0050]; fig 1-4; clm 1); 
wherein the mask body 200 is arranged with a mask pattern region 220 with respect to a display region of a display device having at least one opening (rectangular opening within region 220) through the mask body 200, and a peripheral region (shaded areas, see fig 1-3) surrounding the mask pattern region 220 and having at least one concave part 230+240 with a bottom (see fig 4), wherein the at least one concave part 230+240 on the second surface (top surface not facing & not attached to frame 100, see fig 1-4) ([0005]-[0006]; [0046]-[0060]; fig 1-4; clm 1 & 23).  
As regards to claim 4, Hong discloses a vapor deposition mask (abs; fig 1; clm 1), wherein a depth (see fig 4) of the at least one concave part 230+240 is half or more (see fig 4) of a thickness of the mask body 200 ([0046]-[0060]; fig 1-4; clm 1).  
As regards to claim 5, Hong discloses a vapor deposition mask (abs; fig 1; clm 1), wherein the at least one concave part 230+240 has a corner portion (corner edges of 230 & 240) on the second surface (top surface not facing & not attached to frame 100) ([0046]-[0060]; fig 1-4; clm 1).  
As regards to claim 6, Hong discloses a vapor deposition mask (abs; fig 1; clm 1), wherein2Appl. No.: 17/014,653 Response to Office Action of January 04, 2022the at least one concave part 230+240 comprises a plurality (see fig 1-4) of concave parts 230+240 ([0046]-[0060]; fig 1-4; clm 1).  
As regards to claim 7, Hong discloses a vapor deposition mask (abs; fig 1; clm 1), wherein the at least one concave part 230+240 includes a first concave part 240 and a second concave part 230, the first concave part 240 arranged in a center part (see fig 1-4) of the mask body 200, the second concave part 230 arranged in a peripheral part (see fig 1-4) outside the center part (see fig 1-4), and a diameter of the first concave part 240 is larger (2x) than a diameter (see fig 1-4) of the second concave part 230 on the second surface (top surface not facing & not attached to frame 100) ([0046]-[0073]; fig 1-4; clm 1).  
As regards to claim 8, Hong discloses a vapor deposition mask (abs; fig 1; clm 1), wherein the second concave part 230 is also arranged in contact with the mask pattern region 220 ([0046]-[0060]; fig 1-4; clm 1).

Claim Rejections - 35 USC § 103
10.	Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Hong as applied to claim 1 above.
As regards to claim 2, Hong discloses a vapor deposition mask (abs; fig 1; clm 1), wherein an inner side surface of the at least one concave part 230+240 has a tapered structure (curved shaded areas, see fig 1-4) in which a diameter of the at least one concave part 230+240 at the second surface (top surface not facing & not attached to frame 100, see fig 1-4) is the same as a diameter of the bottom (see fig 4) of the at least one concave part 230+240 ([0046]-[0060]; fig 1-4; clm 1), however Hong does not disclose is larger.
Although Hong does not explicitly disclose the claimed relative size relationship of a diameter of the at least one concave part at the second surface being larger than a diameter of the bottom of the at least one concave part, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the vapor deposition mask of Hong to have the relative sizes recited in the claim and is not expected to alter the operation of the device in a patentably distinct way as the relative sizes are considered engineering aspects of a device, not problems or sources of problems to be solved. In addition, it is the position of the examiner that the disclosure provides no evidence of criticality with regard to the relative sizes of a diameter of the at least one concave part at the second surface with respect to a diameter of the bottom of the at least one concave part. Where the configuration of the claimed subject matter is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed subject matter was significant is not patent eligible subject matter. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)
As regards to claim 3, Hong discloses a vapor deposition mask (abs; fig 1; clm 1), wherein an inner side surface of the at least one opening (rectangular opening within region 220) has a flat structure in which a diameter of the at least one opening (rectangular opening within region 220) at the first surface (bottom (see fig 4) surface facing & attached to frame 100, see fig 1-4) is the same as a diameter of the at least one opening (rectangular opening within region 220) at the second surface (top surface not facing & not attached to frame 100) ([0046]-[0060]; fig 1-4; clm 1), however Hong does not disclose is larger.
Although Hong does not explicitly disclose the claimed relative size relationship of a diameter of the at least one opening at the first surface being larger than a diameter at the second surface, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the vapor deposition mask of Hong to have the relative sizes recited in the claim and is not expected to alter the operation of the device in a patentably distinct way as the relative sizes are considered engineering aspects of a device, not problems or sources of problems to be solved. In addition, it is the position of the examiner that the disclosure provides no evidence of criticality with regard to the relative sizes of a diameter of the at least one opening at the first surface with respect to a diameter of the at least one opening at the second surface. Where the configuration of the claimed subject matter is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed subject matter was significant is not patent eligible subject matter. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)

Response to Arguments
11.	Applicant's arguments filed 04/04/2022 have been fully considered but are rendered moot because the arguments do not apply to any of the current rejections/references used in the current rejections.

Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423.  The examiner can normally be reached on M-TH 8:00 A.M. - 6:30 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei D. Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JETHRO M. PENCE/Primary Examiner, Art Unit 1717